                                        Case 3:15-md-02672-CRB Document 7521 Filed 06/17/20 Page 1 of 2




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   6    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER DENYING SANCTIONS
                                   7

                                   8    This Order Relates To:
                                        MDL Dkt. No. 6949
                                   9
                                        _____________________________________/
                                  10

                                  11          Dawn Laderoute has moved for sanctions against “Defendants, Dealerships, the Claims

                                  12   Review Committee (CRC), the EPA/CARB, and Class Counsel.” See generally Mot. (dkt. 7363).
Northern District of California
 United States District Court




                                  13   A district court has discretion to impose sanctions for “bad faith or willful disobedience of a

                                  14   court’s order.” Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001) (internal quotation marks and

                                  15   citations omitted). “Sanctions are available for” “conduct tantamount to bad faith,” such as

                                  16   “recklessness . . . combined with an additional factor such as frivolousness, harassment, or an

                                  17   improper purpose.” Id. at 994.

                                  18          The Court declines to exercise its discretion to impose sanctions because Laderoute’s

                                  19   allegations of misconduct are not supported by the record. Indeed, some of her accusations are

                                  20   directly contradicted by the evidence. For example, Laderoute represents that “the EPA did

                                  21   nothing to test the recalled vehicles for pollution compliance.” Mot. at 9. On the contrary, the

                                  22   EPA has required and reviewed extensive testing of Volkswagen’s modified 3.0-liter TDI vehicles

                                  23   to ensure compliance with applicable emissions standards. See Engle Decl. (dkt. 7514-6) ¶ 10.

                                  24   Similarly, Laderoute is incorrect that class members were never informed that they would have to

                                  25   release certain claims to participate in the Class Settlement. See Long Form Notice (dkt. 3037-1)

                                  26   at 41. And these examples are illustrative, not exhaustive.

                                  27          Other accusations are wholly unsupported by the record or Laderoute’s attached exhibits.

                                  28   For example, the Court can locate no evidence that the Claims Review Committee’s appeals
                                        Case 3:15-md-02672-CRB Document 7521 Filed 06/17/20 Page 2 of 2




                                   1   process was “corrupt[ ],” Mot. at 14, that Class Counsel “has done nothing [since 2018] to protect

                                   2   the Class,” Mot. at 15, or that class members have been rendered particularly vulnerable to

                                   3   COVID-19, Mot. at 16. Again, these examples are illustrative, not exhaustive.

                                   4           Finally, much of Laderoute’s motion for sanctions is based on her concern that she will not

                                   5   receive redress for personal injuries she believes are attributable to the defendants’ conduct. See

                                   6   generally Mot. The Court notes, however, that the Class Settlement did not release personal injury

                                   7   claims. See Long Form Notice at 40 (“The Class Action Settlement does not affect or release any

                                   8   personal injury or wrongful death claims you may have.”). Laderoute’s participation in the Class

                                   9   Settlement is not a bar to her bringing personal injury claims in a separate action.

                                  10           For the foregoing reasons, the Court concludes that sanctions are not appropriate in this

                                  11   case.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 17, 2020                                          __________________________
                                                                                                     CHARLES R. BREYER
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
